EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Marlena F. Burt on 11/4/2021.
In claims: Please replace current amendment with below amendment for claims:




















obtaining, in a computing device, a search query and a user-defined contextual boundary preference from a client device, the user-defined contextual boundary preference being defined according to a user gesture and at least one of: a type of the user gesture or a time duration associated with the user gesture;
obtaining, by the computing device, search index data based on the search query and user data of a user associated with the client device, the search index data comprising:
an identification of a document that includes a search term associated with the search query; and
a contextual boundary defining a portion of content in the document that provides context of the search term for the user of the search term as used in the document, and the portion of content comprises a sentence, a paragraph, or other structural segment of content in which the search term appears;
generating, by the computing device, a search result based on the search index data and the user-defined contextual boundary preference, an amount of the portion of content to include in the search result being determined according to the user-defined contextual boundary preference, [[and]] the amount corresponding to at least one of a number of sentences or a number of paragraphs that precede and follow the portion of content in the document that provides context of the search term, and the search result comprising:
an encoded representation of the portion of content in the document that is within the contextual boundary, and
	client-side code configured to instruct the client device to how to render the encoded representation of the portion of content in the document in a user interface; and
transmitting, by the computing device, the search result to the client device.

2.	(Original) The method of claim 1, wherein the client device is enrolled in a management service managed by an enterprise that operates the computing device, and the user data including a role of the user in the enterprise.

3.	(Previously Presented) The method of claim 1, wherein the search term is a first search term and the search query comprises a second search term, and further comprising:
modifying, by the computing device, the second search term based on the second search term and the user data, the first search term comprising the modified second search term.

4.	(Original) The method of claim 1, wherein the contextual boundary is defined by a beginning portion and an ending portion of content in the document proximate to a location of the search term.



7.	(Original) The method of claim 1, wherein the search result is generated according to a document structure and a document layout extracted from the document.

P8.	(Currently Amended) A non-transitory computer-readable medium storing 
obtain a search query and a user-defined contextual boundary preference from a client device, the user-defined contextual boundary preference being defined according to a user gesture and at least one of: a type of the user gesture or a time duration associated with the user gesture;
obtain search index data based on the search query and user data of a user associated with the client device, the search index data comprising:
an identification of a document that includes a search term associated with the search query; and
a contextual boundary defining a portion of content in the document that provides context of the search term for the user of the search term as used in the document, and the portion of content comprises a sentence, a paragraph, or other structural segment of content in which the search term appears;
generate a search result based on the search index data and the user-defined contextual boundary preference, an amount of the portion of content to , and the search result comprising:
	an encoded representation of the portion of content in the document that is within the contextual boundary, and
	client-side code configured to instruct the client device to how to render the encoded representation of the portion of content in the document in a user interface; and
transmit the search result to the client device.
9.	(Previously Presented) The non-transitory computer-readable medium of claim 8, wherein the client device is enrolled in a management service managed by an enterprise that operates the computing device, and the user data includes a role of the user in the enterprise.

10.	(Previously Presented) The non-transitory computer-readable medium of claim 8, wherein:
the search term is a first search term and the search query comprises a second search term; and
the computer instructions are further configured to cause the computing device to at least modify the second search term based on the second search 

11.	(Previously Presented) The non-transitory computer-readable medium of claim 8, wherein the contextual boundary is defined by a beginning portion and an ending portion of content in the document proximate to a location of the search term.
12-13. (Cancelled)

14.	(Previously Presented) The non-transitory computer-readable medium of claim 8, wherein the search result is generated according to a document structure and a document layout extracted from the document.



a computing device comprising a processor and a memory, the computing device being operated by an enterprise; and
an application executable by the computing device, wherein when executed by the computing device, the application causes the computing device to at least:
obtain a search query and a user-defined contextual boundary preference from a client device, the user-defined contextual boundary preference being defined according to a user gesture and at least one of: a type of the user gesture or a time duration associated with the user gesture;
obtain search index data based on the search query and user data of a user associated with the client device, the search index data comprising:
an identification of a document that includes a search term associated with the search query; and
a contextual boundary defining a portion of content in the document that provides context of the search term for the user of the search term as used in the document, and the portion of content comprises a sentence, a paragraph, or other structural segment of content in which the search term appears;
generate a search result based on the search index data and the user-defined contextual boundary preference, an amount of the portion of content to , and the search result comprising:
	an encoded representation of the portion of content in the document that is within the contextual boundary, and
	client-side code configured to instruct the client device to how to render the encoded representation of the portion of content in the document in a user interface; and
transmit the search result to the client device.

16.	(Previously Presented) The system of claim 15, wherein the client device is enrolled in a management service managed by an enterprise that operates the computing device, and the user data including a role of the user in the enterprise.

17.	(Previously Presented) The system of claim 15, wherein:
the search term is a first search term and the search query comprises a second search term; and
when executed, the application further causes the computing device to at least modify the second search term based on the second search term and the user data, the first search term comprising the modified second search term.


19.	(Cancelled).

20.	(Previously Presented) The system of claim 15, wherein the search result is generated according to a document structure and a document layout extracted from the document.

21.	(New)  The method of claim 1, further comprising:
obtaining, by the computing device, a request to adjust the search result from the client device; and
generating, by the computing device, an updated search result, wherein the updated search result comprises a different amount of content for the search term relative to the search result.
	
22.	(New)	The method of claim 2, further comprising obtaining, by the computing device, data that indicates a task that the user is scheduled to perform for the enterprise based at least in part on the role of the user.

23.	(New) The non-transitory computer-readable medium of claim 8, the computer instructions are further configured to cause the computing device to at least:
obtain a request to adjust the search result from the client device; and


24.	(New) The non-transitory computer-readable medium of claim 8, the computer instructions are further configured to cause the computing device to at least obtain data that indicates a task that the user is scheduled to perform for the enterprise based at least in part on the role of the user.

25.	(New) The system of claim 15, when executed, the application further causes the computing device to at least:
obtain a request to adjust the search result from the client device; and
generate an updated search result, wherein the updated search result comprises a different amount of content for the search term relative to the search result.







Allowable Subject Matter
Claims 1-4, 7-11, 14-18, 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 

obtain search index data based on the search query and user data of a user associated with the client device, the search index data comprising: an identification of a document that includes a search term associated with the search query; and a contextual boundary defining a portion of content in the document that provides context of the search term for the user of the search term as used in the document, and the portion of content comprises a sentence, a paragraph, or other structural segment of content in which the search term appears; generate a search result based on the search index data and the user-defined contextual boundary preference, an amount of the portion of content to include in the search result being determined according to the user-defined contextual boundary preference, the amount corresponding to at least one of a number of sentences or a number of paragraphs that precede and follow the portion of content in the document that provides context of the search term, the user-defined contextual boundary preference being defined according to a user gesture and at least one of: a type of the user gesture or a time duration associated with the user gesture;  and the search result comprising: an encoded representation of the portion of content in the document that is within the contextual boundary, and client-side code configured to instruct the client device to how to render the encoded representation of the portion of content in the document in a user interface.




















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169